UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7296



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS SATTERWHITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-92-146, CA-98-574-3)


Submitted:   November 19, 1998            Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Satterwhite, Appellant Pro Se. Stephen Wiley Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying as un-

timely his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Satterwhite, No. CR-92-146; CA-

98-574-3 (E.D. Va. May 21, 1998).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2